SIMPSON, Justice.
This is an action of quo warranto filed by the State of Alabama, on the relation of Neil Taylor, and Neil Taylor individually, against John Jolly, District Attorney for the 34th Judicial Circuit of Alabama, Franklin County, Alabama.
The petition filed by appellant leaves unclear just what he contends entitles him to a writ of quo warranto, his allegations in this regard being that Jolly is usurping the office of District Attorney for Franklin County, in that either he was not a resident of Franklin County at the time of his appointment for that office by the late Governor Lurleen Wallace, or that if he were, he misrepresented facts to the Board of Registrars at the time he registered to vote in that county. However, we need not concern ourselves with what appears to be a personal grudge which Mr. Taylor harbors for Mr. Jolly.
The appellant has assigned some 23 grounds for error in his transcript. No one of these is alluded to in his brief. His brief consists of several general propositions of law, with no reference to any assignment of error raising the issue here. We have repeatedly held that where no reference is made in'brief to assignments of error made in the transcript, it is insufficient to justify our consideration of the assignments of error. Piper Ice Cream Company et al. v. Midwest Dairy Products Corporation, 279 Ala. 471, 187 So.2d 228 (1966); Suits v. Glover, 260 Ala. 449, 71 So.2d 49, 43 A.L.R.2d 465; State v. Southland Hatchery, 253 Ala. 449, 45 So.2d 302. In Piper Ice Cream Company v. Midwest Dairy Products Corp., supra, we said.:
“We have frequently pointed out that a brief is insufficient which contains some general propositions of law, but which fails to make specific application to the ruling assigned as error, as the Court cannot be put to a search for error not specifically assigned and argued in brief. Schneider v. Southern Cotton Oil Co., 204 Ala. 614, 87 So. 97; Suits v. Glover, supra; Shelby County v. Hatfield, 264 Ala. 488, 88 So.2d 842; Reynolds v. Henson, 275 Ala. 435, 155 So.2d 600.”
See also 2A Ala.Dig., Appeal & Error, 758(1); 758(3); 736.
The 'judgment appealed from is affirmed.
Affirmed.
LAWSON, COLEMAN, and BLOOD-WORTH, JJ., concur.